United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hodgenville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1999
Issued: November 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 25, 2017 appellant filed a timely appeal from a September 14, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a cardiac condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On March 22, 2017 appellant, a 44-year-old customer service supervisor, filed an
occupational disease claim (Form CA-2) alleging that he developed pericarditis due to prolonged
exposure to mold in the workplace. He noted that he was also diagnosed with pneumonia and
1

5 U.S.C. § 8101 et seq.

pleurisy on December 19, 2016. Appellant indicated that he first became aware of his claimed
condition on December 10, 2016, and first realized it was caused or aggravated by his federal
employment on March 15, 2017. He stopped work on January 4, 2017.
In a narrative statement dated March 23, 2017, appellant indicated that he was diagnosed
with pericarditis on December 20, 2016 and that he was exposed to mold at the employing
establishment. He further indicated that he began working in August 2014 and in early 2015 he
began noticing a moldy smell coming from the heating, ventilation, and air conditioning (HVAC)
return vent, which was directly behind his desk in a makeshift office that was cleared out for him
a few months after he arrived in that position.
Appellant submitted a proposal for mold abatement at the employing establishment dated
September 18, 2015, which was prepared in accordance with a previous site visit demonstrating
mold in the basement and basement stairwell.
In a March 10, 2017 report, Dr. Stephen G. Wagner, a cardiologist, diagnosed pericarditis.
He found that appellant was admitted for pericarditis in December 2016. Appellant was taking
medications for his condition since December 2016 without any significant relief. He also went
to the emergency room in January 2017 for the same condition and was treated for the pain.
On March 17, 2017 Dr. Jill L. Byers, an internist, reported that appellant suffered from
pericarditis and had been unable to work due to his symptoms.
In an April 3, 2017 development letter, OWCP advised appellant of the deficiencies of his
claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted January 13, 2017 hospital reports from Dr. Marie
Christine Lawson, a Board-certified emergency medicine physician, who diagnosed pericarditis.
Dr. Lawson reported that appellant had been previously admitted from December 19 to 20, 2016,
for pericarditis and did fairly well until January 2, 2017, when his pain began to escalate.
Appellant described a bi-temporal headache that radiated along his neck to his shoulders. He had
chest and back pain that prevented him from lying flat, fevers, and a stomachache.
In an attending physician’s report (Form CA-20) dated April 11, 2017, Dr. Sheila K. Miles,
a naturopathic physician, diagnosed pericarditis and checked a box marked “yes” indicating that
the condition was due to prolonged exposure to mold in the workplace.
Appellant further submitted diagnostic testing reports dated December 19, 2016 and
March 10, 28, and 31, 2017, in support of his claim.
In an April 11, 2017 narrative statement, appellant indicated that he did not smoke
currently, but had smoked cigarettes from 1990 to 2000 (1 pack per week) on a very seldom basis
and very rarely from 2007 to 2009 (1 pack per month).
On May 8, 2017 the employing establishment confirmed that, although the abatement of
the harmful substances was carried out as quickly as possible, mold had been present in the
stairwell near appellant’s desk, which was situated near the air intake for the HVAC system, and
he was potentially exposed to mold carried through the air.
2

In an undated report, Dr. Miles continued to diagnose pericarditis and opined that
appellant’s condition was causally related to his exposure to mold at work.
The record includes a final report dated December 31, 2015, for mold abatement at the
employing establishment.
In a July 17, 2017 letter, OWCP advised appellant that the reports from Dr. Miles were
deficient because she did not appear to qualify as a “physician” under FECA and afforded him 15
days to submit additional medical evidence from his attending cardiologist.
Appellant subsequently submitted reports dated April 13 and July 28, 2017, from
Dr. Wagner who opined that a prolonged workplace exposure to mold aggravated appellant’s
pericarditis.
OWCP referred appellant to Dr. John C. Sartini, a Board-certified cardiologist, for a second
opinion evaluation to determine the nature and extent of his cardiac condition. In his August 31,
2017 report, Dr. Sartini diagnosed chronic pericarditis. He found that extensive laboratory studies
were unremarkable except for borderline elevation of Aspergillus performed by his naturopathic
doctor. Dr. Sartini concluded that there was no objective support that appellant’s pericarditis was
caused, aggravated, or exacerbated by exposure to mold. He noted that in an extensive review of
cardiology literature, he could find no support for ascribing pericarditis to mold exposure.
By decision dated September 14, 2017, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between appellant’s
diagnosed condition and the accepted factors of his federal employment. It found that Dr. Sartini’s
opinion represented the weight of the medical evidence.
LEGAL PRECEDENT
A claimant seeking benefits under FECA2 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.4

2

Supra note 1.

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.5 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.6 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that the accepted
factors of his federal employment caused or aggravated his diagnosed medical condition.
Appellant identified the factors of employment that he believed caused his conditions, including
prolonged exposure to mold at work, which OWCP accepted as factual. However, in order to
establish a claim that he sustained an employment-related injury, he also had to submit rationalized
medical evidence which explained how his medical condition was caused or aggravated by the
accepted employment factors.8
OWCP referred appellant to Dr. Sartini for a second opinion evaluation to determine the
nature and extent of his cardiac condition. In his August 31, 2017 report, Dr. Sartini concluded
that there was no objective support that appellant’s pericarditis was caused, aggravated, or
exacerbated by exposure to mold. He noted that in an extensive review of cardiology literature,
he could find no support for ascribing pericarditis to mold exposure. The Board finds that
Dr. Sartini’s report represents the weight of the medical evidence at the time OWCP denied
appellant’s claim. Dr. Sartini had full knowledge of the relevant facts and evaluated the course of
appellant’s condition. His opinion is based on proper factual and medical history and his report
contained a detailed summary of the history of workplace exposure to mold. Dr. Sartini addressed
the medical records to make his own findings to reach a reasoned conclusion regarding appellant’s
conditions.9 His opinion that there is not causal relationship between the accepted work factors
and appellant’s medical condition, as set forth in his August 31, 2017 report, is found to be
probative evidence and reliable. Therefore, the Board finds that Dr. Sartini’s opinion constitutes
the weight of the medical evidence.

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Supra note 4.

7

Id.

8

See A.C., Docket No. 08-1453 (issued November 18, 2008).

9

See Michael S. Mina, 57 ECAB 379 (2006) (“[t]he opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion are facts which determine the weight to be given
to each individual report”).

4

Appellant also submitted diagnostic testing reports in support of his claim, but these
diagnostic studies do not address the etiology of his cardiac condition. As such, this evidence is
of limited probative value with respect to establishing causal relationship.10
Appellant provided several reports from Dr. Miles, a naturopathic physician. Medical
opinion, in general, can only be given by a qualified physician.11 The Board has held that a
naturopathic physician is not considered a physician within the meaning of FECA, as the
profession is not one of those enumerated in the statute.12 Therefore, Dr. Miles’ reports cannot be
considered competent medical evidence.
Regarding the reports from Drs. Lawson and Byers, although they diagnosed pericarditis,
the Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.13 Consequently,
the above-noted evidence is insufficient to satisfy appellant’s burden of proof with respect to
causal relationship.14
Moreover, Dr. Wagner failed to provide a rationalized opinion explaining how factors of
appellant’s federal employment, such as exposure to mold, caused or aggravated his cardiac
condition. He noted that appellant’s condition occurred while he was at work, but such generalized
statements do not establish causal relationship because they merely repeat appellant’s allegations
and are unsupported by adequate medical rationale explaining how his physical activity at work
actually caused or aggravated the diagnosed conditions.15 The Board has held that the mere fact
that appellant’s symptoms arise during a period of employment or produce symptoms revelatory
of an underlying condition does not establish a causal relationship between appellant’s condition
and his employment factors.16 Lacking thorough medical rationale on the issue of causal
relationship, the Board finds that Dr. Wagner’s reports are insufficient to establish that appellant
sustained an employment-related injury.17

10
C.H., Docket No. 17-0266 (issued May 17, 2018) (where the Board found that as the diagnostic studies, consisting
of x-rays and a magnetic resonance imaging scan, did not specifically address the cause of the diagnostic conditions,
they were of limited probative value in establishing causal relationship).
11

Charley V.B. Harley, 2 ECAB 208, 211 (1949); see also 5 U.S.C. § 8101(2).

12

D.B., Docket No. 10-2171 (issued June 3, 2011); see also Susan M. Biles, 40 ECAB 420 (1989); Julie Rechtin,
34 ECAB 1137 (1983).
13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

See supra notes 3-4.

15

See K.W., Docket No. 10-98 (issued September 10, 2010).

16

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

17

See E.V., Docket No. 15-1759 (issued January 8, 2016) (where the Board found that the employee was exposed
to black mold at her workplace, but failed to submit sufficient medical evidence to establish that her diagnosed
pneumonia condition was causally related to her exposure to mold at work).

5

As appellant has not submitted rationalized medical evidence to establish an injury causally
related to the accepted employment factors, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 (a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cardiac
condition causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

